NOT FOR PUBLICATION
                                    File Name: 04a0103n.06
                                   Filed: November 18, 2004

                                            No. 03-3863

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

               Plaintiff,

GEORGE D. EDWARDS; KENNETH JACKSON;
MELVIN L. SEALEY; ALVIN WOODFORD;
VERA HAMILTON; CHARLES YOUNG; DAVID
STEWART; HARLAND JONES; ROBIN HARDWICK;
MONTY RATES; RUDOLPH GILLEN; JAMES
GARNER,

               Plaintiffs/Intervenors - Appellants,
                                                               ON APPEAL FROM THE
v.                                                             UNITED STATES DISTRICT
                                                               COURT FOR THE NORTHERN
LOCAL 120 UNITED ASSOCIATION OF                                DISTRICT OF OHIO
JOURNEYMEN AND APPRENTICES OF THE
PLUMBING & PIPE FITTING INDUSTRY;
HONEYWELL, INC.; JOHNSON CONTROLS,
INC.; MECHANICAL CONTRACTORS
ASSOCIATION,

            Defendants - Appellees.
_______________________________________________/

BEFORE: SUHRHEINRICH and CLAY, Circuit Judges; and NIXON, District Judge*.

       Plaintiff-Intervenors-Appellants appeal from the order of the district court denying their

requests for additional attorney’s fees. This case has a long history and has been the subject of prior

appeals to this Court. See EEOC v. United Ass’n of Journeymen & Apprentices of the Plumbing &


       *
       The Honorable John T. Nixon, United States District Judge for the Middle District of
Tennessee, sitting by designation.
Pipefitting Indus., 235 F.3d 244, 248 (6th Cir. 2000), on reh’g in part, EEOC v. United Ass’n of

Journeymen, 249 F.3d 1085, 1085 (6th Cir. 2001) (per curiam); EEOC v. United Ass’n of

Journeymen, No. 93-3248, 1993 WL 366396 (6th Cir. Sept. 20, 1993) (unpublished table decision)

(dismissing for lack of appellate jurisdiction). In the present appeal, Plaintiff-Intervenors-Appellants

assert that the district court abused its discretion in denying attorney’s fees because they are a

prevailing party. Plaintiff-Intervenors also contend that the district court abused its discretion by

ignoring this Court’s mandate and releasing funds to the Union which they claim were assessed as

a coercive fine.

       After having reviewed the parties’ briefs, the record, and the applicable law, we conclude

that the district court’s comprehensive Order of March 25, 2003, accurately and adequately

addresses all of the points Plaintiff-Intervenors raise in this appeal, and that no useful purpose would

be served by the preparation of an additional opinion by this Court. We therefore AFFIRM the

Order of the district court dated March 25, 2003.